Global Response Marketing, LLC &

 

IDS SOLAR TECHNOLOGIES, INC.

 

Marketing I Sales & National Call Center Services Agreement

 

THIS AGREEMENT is made this 24th day of January, 2013 ("effective date") by and
between IDS SOLAR TECHNOLOGIES, INC., a Nevada Corporation ("IDST' or "Client"),
located at 533 Birch Street, Lake Elsinore, CA 92530 AND GLOBAL RESULTS
MARKETING, LLC ("GRM" "Agent" collectively, the "Parties"), a Nevada Limited
Liability Company, located at 6250 Mountain Vista Street, Suite A-1, Henderson,
Nevada, 89014.

 

WHEREAS: IDST is currently in the market of building and marketing portable
solar generator products ("Current Products").

 

WHEREAS: IDST desires to contract with and hereby does contracts with GRM to
provide sales and marketing through GRM's National Call Center Marking Program
described per the terms of setout herein.

 

WHEREAS: The Parties wish to enter into this agreement based on the mutual
promises and covenants contained herein and sufficient consideration
acknowledged herein.

 

1. NATIONAL CALL CENTER- The National Call Center is known as the Global Results
Marketing Call Center, located at 6250 Mountain Vista Street, Suite A-1,
Henderson, Nevada, 89014, Clark County, and State of Nevada.

 

2. TERM - The term of this Agreement shall be for an initial period of one year
(the "initial term") from the effective date and thereafter automatically
renewed from year to year unless terminated pursuant to paragraph 17. Each of
said one-year renewal periods is referred to as a "term year."

 

3. COMPETING PRODUCTS - Parties agree that in exchange for the sole and
exclusive appointment, GRM will not market products that compete with the
current product offerings of IDST.

 

4. MEDIA - Working closely with Client's Representatives GRM will coordinate all
print, social media, website, trade show, public events, TV, radio, infomercial,
product placement, endorsement, advertisement, distribution and promotion of
every kind and nature. Client and GRM shall jointly establish a realistic
marketing budget for IDST. IDST retains full editorial control and approval only
after the ads are approved by IDST, and will pay the direct cost with no mark up
by GRM.

 

5. MINIMUM TARGETS

IDST expects agent to sign the following dealer counts during year one of
agreement:

 

Quarter 1 30 new dealers Quarter 2 60 new dealers Quarter 3 90 new dealers
Quarter 4 120 new dealers

 

Should agent fail to meet these minimum targets corrective actions must and will
be agreed upon and instituted.

 

6. SEGREGATED ACCOUNTS - The Parties agree that GRM will hold all receipts
collected in a segregated bank account (ACH, Paypal, etc...) held at JP
Morgan/Chase NA ("Accounts"), specifically for IDST as a result of sales by GRM.
The Accounts shall always be the sole property and asset of IDST subject to
disbursements of expenses to GRM as authorized by this Agreement.

 

1

 

 

7. GRM'S AUTHORITY- GRM shall collect all charges and other amounts in
connection with the sales of IDST's Current Products through the National Call
Center. Such receipts shall be deposited in the Account(s) maintained per
paragraph 4.

 

a. SPECIAL CHARGES- GRM may collect any or all of the following directly from
the Account(s): any administrative charge for late payments support, or other
related services or charge for returned or non-negotiable checks.

 

8. DISBURSEMENTS FROM ACCOUNT(S)- All sales proceeds shall be deposited into
Account(s). The Account is to be swept weekly for GRM commissions, and other
agreed expenses automatically transferred directly into the GRM's general
operating account. The net balance is sent to the client. IDST shall set up Pay
Pal and Credit Card processing account(s) shall be segregated from all other
accounts to prevent fraud and/or charge backs. The Parties, individually, may
provide for irrevocable pay orders with the bank to sweep the Account(s) weekly
on Wednesdays. Both Parties and a Bank Officer may be required to sign these
standing pay orders. GRM's Compensation and fees are detailed in paragraph 16
below.

 

9. GRM NOT REQUIRED TO ADVANCE FUNDS- In no event shall GRM be required to
advance any costs on behalf of IDST.

 

10. REPORTS- By the seventh day of each month, GRM shall furnish IDST with end
of month reports detailing all sales, WIP (work in progress) list and meeting
notes.

 

a. Meetings - The Parties agree that an in person meeting shall be conducted at
least once every thirty (30) days.

 

i. Place of Meeting - Meetings shall be conducted alternatively in California
and Nevada or as agreed between the Parties.

 

ii. Content of Meeting - all previous month's activities, goals,
accomplishments, reports and other business will be reviewed. This review will
serve to discuss, make adjustments and modifications of any nature to achieve
the mutually agreed reasonable targets and goals of the Client. At the end of
each Meeting Meeting Minutes will be published and executed by the Parties.

 

iii. Close of Meetings - Once Meeting Minutes have been executed by the Parties,
all issued discussed will be considered closed and resolved. The Parties
understand that matters discussed and resolved at any previous Meeting shall not
be re-discussed.

 

11. CONTRACTS. VENDORS AND SERVICE PROVIDERS- Only upon approval of IDST will
GRM be authorized to enter into agreements on behalf of IDST for services such
as printing and production services, etc., as recommended by GRM and approved by
Client for the effective marketing and sales of IDST products. All deposits
shall be IDST responsibility.

 

12. RELATIONSHIP OF GRM AND IDST- The relationship of the parties to this
Agreement shall be that of Principal (IDST) and Agent (GRM) and all duties to be
performed by GRM under this Agreement shall be for and on behalf of IDST, as a
representative of IDST, and for IDST account. At no time shall GRM be considered
a direct employee of Client. Neither party shall have the power to bind or
obligate the other except as expressly set for in this Agreement, except that;
(1) GRM is authorized to act -with such additional authority and power as may be
necessary to carry out the spirit and intent of this Agreement (2) GRM is
required to act under this Agreement with the utmost good faith and fiduciary
for the excusive benefit of IDST and (3) the parties agree GRM is in fact an
independent contractor solely accountable for its' actions or omissions and
those of its employees.

 

2

 

 

13. INDEMNITY-

 

a. a. IDST shall indemnify, defend and hold GRM harmless from all loss, damage,
cost expense (including attorneys' fees and court costs), arising out of GRM's
performance of its duties hereunder; provided however, that GRM shall not be
entitled to such indemnification if any such loss, damage costs expenses result
from intentional or negligent misconduct or breach of this Agreement by GRM or
its employees.

 

b. GRM shall indemnify, defend and hold IDST harmless from all loss, damage,
cost expense (including attorneys' fees and court costs), arising out of IDST's
performance of its duties hereunder; provided however, that IDST shall not be
entitled to such indemnification if any such loss, damage costs expenses result
from intentional or negligent misconduct or breach of this Agreement by IDST or
its employees.

 

c. Indemnification under this paragraph shall endure beyond the termination of
this agreement.

 

14. LIABILITY INSURANCE AND TAXES- GRM shall keep in force adequate insurance
against physical damage and against liability for loss, damage, or injury to
property or persons which might arise out of the occupancy, management,
operation, or maintenance of the National Call Center. The amounts and types of
insurance shall be acceptable to both IDST and GRM, and any deductible required
under such policies shall be GRM 's expense. IDST shall be covered as additional
insured on all liability insurance maintained with respect to the premises. Said
policies shall provide that notice of default or cancellation shall be sent to
IDST. GRM shall arrange for liability insurance, workman's compensation, all
payroll tax service, bookkeeping, and state, federal, local and FICA taxes shall
be paid at the sole expense of GRM for all employees of the National Call
Center. IDST shall be provided with a valid certificate of liability insurance
and notification of any cancellation thereof.

 

15. GRM ASSUMES NO LIABILITY-

 

GRM assumes no liability whatsoever for any act or omissions of IDST. GRM
assumes no liability for any failure of or default by the IDST in the payment of
assessment or other charges (with prior approval by IDST) or in the performance
of any obligations owed by IDST. Nor does GRM assume any liability for
previously unknown violations of environmental or other regulations which may
become known during the period this Agreement is in effect. Any such regulation
violations or hazard discovered by GRM shall be brought to the attention of IDST
in writing, and IDST shall promptly cure them.

 

16. GRM'S COMPENSATION AND EXPENSES- As compensation for the service provided by
Agent under this Agreement (and exclusive of reimbursement of expenses to which
Agent is entitled hereunder), Client shall pay Agent as follows:

 

a. FOR SALES AND MARKETING SERVICES- For the full term of this agreement IDST
shall pay an amount equal to twelve (12%) percent of the wholesale price of each
unit sold to dealers set up by GRM, as compensation for its Sales and Marketing
services via the national call center. This sum is net to Agent. IDST will
continue to pay the set-costs on a pro-rata basis for all dedicated sales
people. After the current leads are exhausted (12,000) GRM will pick up the
costs of all leads required. Any sales by American Portable Power, LLC (and any
other "special" dealers set up direct by IDST) shall be exempt from ANY
commission to GRM. An "incident" fee of forty dollars $40.00 will be paid to GRM
for support to machines sold by any other "special" dealers of IDST. IF
required. IDST will refer all other dealer inquiries to GRM. Should IDST appoint
a LIMITED amount other "special" dealers direct they will inform GRM.

 

It is expected that by the end of the initial six months, GRM should be
generating enough commissions to replace the guaranteed base of$9,633.00 USD.

3

 

 

Example  Rate  Commission  6 Months  Net Base  IDST
Payment Sales Volume        BASE        5,000.00    12%  $600.00   $9,633.00  
$9,033.00   $9,633.00   35,000.00    12%  $4,200.00   $9,633.00   $5,433.00  
$9,633.00   50,000.00    12%  $6,000.00   $9,633.00   $3,633.00   $9,633.00 
 75,000.00    12%  $9,000.00   $9,633.00   $633.00   $9,633.00   100,000.00  
 12%  $12,000.00   $9,633.00   $—     $12,000.00 

 

b. STOCK OPTIONS- Parties specifically agree to formulate a Stock Compensation
plan within 2 weeks of the signing of this agreement.

 

This Plan is above and beyond base pay and commissions to GRM.

 

c. INTEREST ON UNPAID SUMS- Any funds due GRM under any provision of this
Agreement and not paid within 30 days, shall bear interest at the rate of 2% per
month.

 

d. PER SEAT CHARGE- The costs to IDST shall be $50 per seat dedicated to IDST
and $50 maximum charge for incidental costs, i.e. telephone charges, etc...

 

17. TERMINATION

 

a. TERMINATION BY EITIIER PARTY- This agreement may be terminated by either
Party, without cause, at the end of the initial term or of any following term
year upon the giving of thirty day's written notice prior to the end of said
initial term or following term year.

 

b. TERMINATION FOR CAUSE- Notwithstanding the foregoing, this Agreement shall
terminate in any event and all obligations of the parties hereunder shall cease
(except as to liabilities or obligations which have accrued or arisen prior to
such termination, or which accrue pursuant to paragraph 16 of this agreement as
a result of such termination, and obligations to insure and indemnify), upon the
occurrence of any of the following event:

 

i. BREACH OF TIDS AGREEMENT- Thirty (30) days after the receipt of notice by
either party to the other specifying in detail a material breach of this
Agreement, if such breach has not been cured within said thirty (30) day period.

 

ii. FAlLURE TO ACT, ETC.- In the event that any insurance required by IDST is
not maintained without by lapse, or it is alleged or charged that IDST, its GRM
or employees file to comply with any law or regulation or any order or ruling of
any public authority, and either party in its sole discretion, considers that
the action or position of the other Party may result in damage or liability to
it, such party shall have the right to terminate this Agreement at any time by
written notice to the other party, and such termination shall be elective upon
the service of such notice.

 

4

 

 

iii. FILING IN BANKRUPTCY- If either party shall file any petition in bankruptcy
or for arrangement, reorganization or other relief under the bankruptcy laws,
the other party shall have the right to terminate this Agreement by serving
notice of such termination.

 

c. TERMINATION COMPENSATION- If GRM is terminated for valid cause; compensation
shall terminate on the same date. Should GRM be terminated without cause,
compensation shall be paid immediately and through the expiration of the current
contract period.

 

d. CLIENT RESPONSIBLE FOR PAYMENTS- Upon termination of or withdrawal from this
Agreement, IDST shall assume the obligations of any contract that was
PRE-APPOVED or outstanding third party invoices executed by GRM under this
Agreement for and on behalf of Client and responsibility for payment of all
unpaid third party invoices.

 

18. COMPLETE AGREEMENT- This Agreement, including any specified attachments,
constitutes the entire agreement between IDST and GRM with respect to the
management and operation of the asset and supersedes and replaces all previous
management agreements. No change to this agreement shall be valid unless made by
supplemental written agreement executed and approved by both parties. Each party
hereby agrees that the other party has made no warranties, representations,
covenant, or agreements, expressed or implied, other than those set forth
herein.

 

19. RIGHTS CUMULATIVE: NO WAIVER- No right or remedy herein conferred upon or
reserved to either of the parties is intended to be exclusive of any other right
or remedy, and each and even right and remedy shall be cumulative and in
addition to any other. The failure of either parry to this Agreement to insist:
at any time upon the strict observance or performance of any of the provisions
of this Agreement or to exercise any right or remedy as provided in this
Agreement or to exercise any right or remedy as provided hereunder shall not
impair any such right or remedy or be construed as a waiver of such right or
remedy with respect to subsequent default.

 

20. APPLICABLE LAW AND PARTIAL INVALIDITY- The execution, interpretation, and
performance of this agreement shall in all respects be controlled and governed
by the laws of the State of Nevada. If any part of this Agreement shall be
declared invalid or unenforceable. All remaining clauses will remain in full
force and effect.

 

21. NOTICES- Any notices, demands, consents, and reports necessary or provided
for under this Agreement shall be in writing and shall be addressed as follows,
or at such other address the parties individually may specify in writing:

 

GLOBAL RESPONSE MARKETING, LLC (GRM)

2847 Via Florentine Street

Henderson, NV 89074

IDS SOLAR TECHNOLOGIES, INC. (IDST)

Bruce Knoblich, CEO

533 Birch Street

Lake Elsinore, CA 92530

 

22. AGREEMENT BINDING UPON SUCCESSORS AND ASSIGNS- This agreement shall be
binding upon the parties hereto and their respective personal representatives,
heirs, administrators, executors, successors and assigns.

 

5

 

 

23. ITEMIZED SERVICES- Labor time for unbudgeted services shall be billable at
the hourly rate(s) below:

 

Entry level labor will be billed at $13.00 USD/hour. Senior administrative staff
will be billed at $27.50 USD/hour. Principals will be billed at $37.50 USD/hour.
Special non-emergency projects outside the scope of normal management will need
prior approval by Client prior to the Agent providing and billing for extra
labor

 

24. FACSIMILE 1RANSMISSIONS- Signatures transmitted using a facsimile machine
will be considered as originals and binding upon all parties.

 

25. PRECLUSION OF OTHER WORK- Nothing in this agreement shall preclude either of
the Parties herein from conducting and participating in other transactions, or
work.

 

26. CONFIDENTIAL INFORMATION- "Confidential Information" shall mean all
information, data calculations, computer programs and software facilities
structures, projects, and capital enhancements, facilities and programs,
investment techniques, relationships, contracts, buyers and sellers, agents,
addresses, all contact points, addresses, or other means of communication, and
includes, not so as to limit the generality of the foregoing, bank information,
transaction codes and references, bank coordinates, Client and lender
identification, business, trusts, corporations, groups, individuals, partners,
brokers, terms and conditions, provisions and essential operations of all
discussions, letters, faxes, memoranda, documents, contracts, leases, bank
instruments, permits and privileges of any nature or kind which has been or will
be disclosed or discovered directly or indirectly by one of the Parties to and
from the other Party.

 

The "Confidential Information" portion of this Agreement shall be in effect from
the date hereof for a period of (5) five years, and shall apply to any and all
transactions entered into by the parties, their principals, including subsequent
communication between the Parties, this Agreement begins with the signing of
this document and will terminate FIVE years on the anniversary of the last
"service date." Service date is defined as the last date of consulting,
communication or close of any contemplated escrow, transfer or at the conclusion
of contract services. This five-year date will automatically extend whenever new
services or consulting are provided.

 

Parties confirm that the Confidential Information is the property of the
Parties, and that such property has commercial value. All Confidential
Information disclosed or transferred by either Party to the other shall remain
the property of the disclosing or transferring Party. The receiving Party will
return all Confidential Information and copies thereof to the disclosing Party
upon the disclosing Party's written request. Parties make no claim or warranty
whether express or implied or otherwise regarding its accuracy, usefulness or
performance. The Parties hereby agree that neither of them, nor their employees
or associates, agents or contractors, shall make any contract with, use or deal
in any manner with or otherwise become involved in any transaction with the
Confidential Information, unless such contract, use dealing, transaction or
involvement is consented to in writing by the other Party, and such consent
shall not be unreasonably withheld.

 

 

 

 

[Intentionally Left Blank]

6

 

 

 

 

27. REPRESENTATIONS

 

he Parties represent and warrant: That each Party has full power and authority
to enter into this agreement and that here are no other management agreements in
effect.

 

IN WITNESS WHEREOF, the parties hereto have affirmed their signatures this 24
day of January 2013.

 

Signature: /s/ Stephen J. Campbell Date: 1/28/13 Stephen J. Campbell, Member of
Global Response Marketing, LLC (GRM)   Signature: /s/ Barry McCullers Date:
1/28/13 Barry McCullers, Member of Global Response Marketing, LLC (GRM)  
Signature: /s/ Bruce Knoblich Date: 1/28/13 Bruce Knoblich, CEO of IDS SOLAR
TECHNOLOGIES, INC. (IDST

 

 

 

Such notice or communication may be mailed by U.S.; registered or certified
mail, return receipt requested postage prepaid and may be deposited in a U.S.
Post Office or depository. Such notices, demands, consent, and report may also
be delivered by hand, or by any other receipted method or means permitted by law
notices shall be deemed to have been "given" or "delivered" upon personal
delivery or forty-eight (48) hour after having been deposited in the U.S. mails
as provided herein. Address for delivery of such notices shall be 6250 Mountain
Vista Street, Suite A-1, Henderson, Nevada, 89014, USA.



7

 

